DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 6-11, filed 8/11/2021, with respect to the rejection(s) of claim(s) 1 and 3-12 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Branham (US 5687737 A1) (cited previously) in view of Revishili (US 2012/0035459 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Branham (US 5687737 A1) (cited previously) in view of Revishili (US 2012/0035459 A1).
Regarding claim 1, Branham discloses A device for locating and detecting the cardiac regions responsible for irregular cardiac arrhythmias (eg. Col. 1, Ln. 15-34, Col. 13, Ln. 30-44, and Col. 28, Ln. 20-45) which comprises a three-dimensional reconstruction of the patient's torso and a number of surface electrodes, comprises: three-dimensional reconstruction elements that generate the three-dimensional reconstruction of the patient's torso through a number of images obtained by elements of at least one camera (eg. Col. 7, Ln. 10-41, using photography to generate sections of tissue); elements for locating the surface electrodes (eg. Fig 7, Col. 7, Ln. 42-Col.8, Ln.10), which detect the position of the electrodes with respect to the patient's torso (Col. 5, Ln. 54-64, Col. 25, Ln. 5-54, detecting position using MRI image or visual estimation); data processing elements that generate, using the three-dimensional reconstruction and the position of the electrodes, a surface electrocardiographic map (eg. Claim 1, Fig. 7-8). Multiple embodiments outline approaches based on different approaches of reconstruction maps for visualizing the heart and cardiac arrhythmias (Col. 27-30, activation time maps, static/interval maps).
Branham does not disclose image analysis for locating the surface electrodes with respect to the surface of a patient’s torso and a 3D reconstruction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Branham to include static and interval maps to provide better visualization of arrhythmias with static map displaying data for an entire heartbeat and interval maps for analyzing complex arrhythmias such as atrial fibrillation, as well as dynamic displays for 3D model of activation across the cardiac surface (eg. Col. 28, Ln. 1-Col. 30, Ln. 14).
Revishili teaches a reconstructive electrogram with surface electrodes on a person’s torso that constructs 3D models of the body and heart while also determining the locations of the electrodes on the torso (eg. Fig. 4 and 8-9, Para. 67 and 78-87). 
It would have been obvious to combine the invention of Branham with the surface electrode tracking and 3D voxel reconstruction as taught by Revishili to improve the accuracy of noninvasive electrophysiological study of the heart by taking into account a non-constant electroconductivity coefficient of chest tissues (eg. Revishili Para. 33) and without being invasive (eg. Revishili Para. 1 and 33)
Regarding claim 3, the combined invention of Branham and Revishili discloses at least one camera is a visible imaging camera (Col. 7, Ln. 11-41, photography of tissue).
Regarding claim 5, the combined invention of Branham and Revishili discloses the surface electrocardiographic map comprises elements for detecting the area of the torso that presents a cardiac arrhythmia (eg. Col. 12, Ln. 5- Col. 13, Ln. 45, generating activation map and color coded to identify different regions for diagnosis).
Regarding claim 6, the combined invention of Branham and Revishili discloses at least one intracavity catheter that takes intracavity records (eg. Bradham, Col. 10, Ln. 53-Col. 11, Ln. 1-5, Col. 12, Ln. 42-58).
Regarding claim 7, the combined invention of Branham and Revishili discloses elements for locating intracavity catheters (eg. Bradham, Col. 4, Ln. 15-47, marking devices to allow the exact location of an instrument to be monitored as it travels through blood vessels of a patient toward the heart.)
Regarding claim 8, the combined invention of Branham and Revishili discloses elements for generating an intracavity anatomical reconstruction on the basis of intracavity records and the elements for locating the intracavity catheters (eg. Col. 7, Ln. 42- Col. 8, Ln. 5).
Regarding claim 9, the combined invention of Branham and Revishili discloses correlating data from the intracavity anatomical reconstructing and the surface electrocardiographic map generate an electronamatomical map wherein the electrical activity of each area is identified (eg. Col. 27-Col. 30, static, interval, and dynamic maps).
Regarding claim 10, the combined invention of Branham and Revishili discloses detecting arrhythmias in the electroanatomical map (eg. Col. 7 – Col. 13, Ln. 44, Claim 9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of  Branham (US 5687737 A1) in view of Revishili (US 2012/0035459 A1), further in view of George (US 2013/0304407 A1) (cited previously).
Regarding claim 4, the combined invention of Branham and Revishili discloses the invention of claim 1, but does not disclose using an angiography camera. 
George teaches a device for reconstructing the locations of sensing electrodes using segmented image data collected through rotational angiography (eg. Para. 33).
It would have been obvious to have modified the invention of Bradham and Revishili to have used angiography instead of MRI/photography as an imaging modality as an obvious alternative taught by George and would produce the same inverse reconstruction of surface electrical data (eg. George, Para. 33).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Branham (US 5687737 A1), in view of Revishili (US 2012/0035459 A1), further in view of Berrier (US 7433730 B1) (cited previously).
Regarding claim 11, the combined invention of Branham and Revishili discloses the invention of claim 10, but does not disclose receiving information from intracavity records and the surface electrocardiographic map and performing an iterative estimation of a transfer mix between a plurality of atrial epicardium potentials and torso potentials using an equation MUa = Ut.
Berrier teaches finding the electric potentials in a medium with given electric and dielectric characteristics for a given distribution of electrical sources using equation Ax=b where A is the transfer matrix, x is epicardial potentials, and b is the electric potentials measured at the body surface/body surface potential map (eg. Col. 8, Ln. 30 – Col. 9, Ln 60).
It would have been obvious to have combined the invention of Branham and Revishili with the forward problem process taught by Berrier to allow a different method to build an electrocardiographic map without contacting with the heart surface to avoid problems such as spatial ambiguity and complications with fibrous structure of the cardiac muscle that varies between patients. 
Regarding claim 12, the combined invention of Branham, Revishili, and Berrier discloses the regularization equation min(|Ax-b|^2+λ|Dx|^2) where λ is a regularization parameter and D is a regularization matrix (eg. Berrier, Col. 9, Ln 60-65, EQ 9 and Col. 10, Ln. 1-16 for D for measures of amplitude, smoothness, or proximity to an estimate).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792